DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 11, and 12 are objected to because of the following informalities:  In claims 2 and 11 (from which 3 and 12 depend), “the second locking mount” lacks proper antecedent basis in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, Jr. et al. (US 2020/0149933) in view of Lindhackers et al. (US 8,248,315).

Regarding claims 1 and 10, Robertson et al. disclose a vehicle 30 with a sensor pod module that attaches to the vehicle 30, the sensor pod module comprising: a structural base 58,60 comprising a first connection point and a vehicle connector (par. 0033, base is attached to vehicle), the structural base being adapted to a contour of a surface of the vehicle (Id.); a 
Roberston et al. do not disclose the details of how the sensor housing is connected with the structural base and therefore does not disclose the details of the structural base with a first connector and the sensor housing with the second connector that form fits with the first connector interchangeably to be secured to the structural base. Form fit connectors the mate together to secure to parts are well-known in the art. Lindhackers et al. disclose a module that attached to the roof of a vehicle, wherein the module has a structural base 108 with a vehicle connector portion (on bottom part 112) and a first connector 126,140,142, and the module further includes an interchangeable portion above the structural base that has a second connector 146 that form fits with the first connector (see Figs. 11 and 12) to be interchangeably secured to the structural base.
It would have been obvious to one of ordinary skill in the art apply the teachings of using a T-slot type form fitting connection with mating connectors, disclosed by Lindhackers et al. for using in connecting the sensor housing to the structural base of Robertson et al., because the slot and groove connection can be easily and simply applied to the structures of Robertson et al. in known conventional manner (i.e. material and slots can be physically added on to the external respective sections of the structural base and the sensor housing at the general area where they join each other). Furthermore, this modification would yield only predictable results because it would allow the elements of the module to efficiently and securely attach to each other in the same way that it allows the two parts in Lindhackers et al. to.

Regarding claims 5 and 14, Robertson et al. disclose that the vehicle connector is disposed on a first side of the structural base that is capable of being adapted to a contour of a surface of a plurality of different vehicles (par. 0033; bottom structural base 58 inherently has some type of connector because it connects to the roof of a vehicle; can connect to any number of different vehicle roofs that generally have the same roof surface shape, which is most vehicles and certainly different vehicles of the same make/model); and the first connector is disposed on a second side of the structural base that is predetermined and independent of the contour of the surface of the plurality of different vehicles (Fig. 3, first connector where base connects to sensor housing would have to be on the opposite top side of base where it joins to the sensor housing).

Regarding claims 6 and 15, Robertson et al. disclose that the structural base comprises: an air intake 66, and an internal air duct 76 that directs air flow from the air intake into the sensor housing (see Fig. 4), and the sensor housing further comprises: an internal air intake 70 that receives air flow from the internal air duct; and an external air outlet 40,50 that allows air flow to exit the sensor housing (see Fig. 9).

Regarding claims 7 and 16, Robertson et al. disclose that the sensor housing further comprises: a sensor frame (floor of tray 62) including a plurality of mounting points where the plurality of sensors can be attached and retained (par. 0034); and a sensor shell 38,64 that covers the sensor frame and defines an exterior shape of the sensor housing (see Fig. 2), wherein the sensor frame has a rigid structure that prevents movements of the plurality of 
Robertson et al. do not explicitly state that the attachment points of the sensors are to the floor frame part that is the bottom of the tray 62 in the housing, but Robertson et al. do say that the sensors are fixedly attached directly or indirectly to the housing parts (par. 0043). It would have been obvious to one of ordinary skill in the art to attach each of the sensors 42 of Robertson et al. to the bottom frame part of tray 62 because the sensors are already situated very close to or in contact with the tray floor frame part (see Fig. 4, showing the sensors connected and/or touching the floor of tray 62) and it provides a convenient point for attachment of the sensors inside the sensor housing.


Claims 2-4 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, Jr. et al. (US 2020/0149933) in view of Lindhackers et al. (US 8,248,315), and further in view of Grossman et al. (US 6,357,900).

Regarding claims 2, 4, 11 and 13, Robertson et al. and Lindhackers et al. disclose and/orsuggest the vehicle and sensor pod module of claims 1 and 10, as set forth above, and Lindhackers et al. further disclose the first connector (that would be used in the combination) comprising: a first mount that includes a T-slot 126 (see Fig. 11), and the second connector comprising: a second mount that includes a second T-slot 146 that cooperates with the first T-slot (see Figs. 11 and 12). Lindhackers et al. do not disclose the first connector also having a first locking that includes a rivet nut, and the second connector also having a second locking mount that includes a bolt that cooperates with the rivet nut.

Finally, with regard to claims 4 and 13, adding more than one of each of the rivet nuts and corresponding bolts along the T-slot connector/s in the combination to result in plurality of fastening points along the slots would have been obvious to one of ordinary skill in the art because it simply duplicates a fastener arrangement and is known to be advantageous when securing anything elements with fasteners in order to make a more secure connection.

Regarding claims 3 and 12, in the combination of Robertson et al. and Lindhackers et al. and Grossman et al., the first and second T-slots of Lindhackers et al. are oriented in a horizontal direction of the vehicle, and would be used in the combination such that the sensor .


Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertson, Jr. et al. (US 2020/0149933) in view of Lindhackers et al. (US 8,248,315), and further in view of Eulitz (US 2020/0313130).

Regarding claims 8, 9, 17 and 18, Robertson et al. do not disclose the specific type of manufacturing technique used for the sensor shell and the structural base, but they do disclose that they may be made of plastic (par. 0032). Eulitz discloses housing that is made with plastic and uses Ogano sheet technology (par. 0032). It would have been obvious to one ordinary skill in the art, given the teahcings of Eulitz and additionally given that one of ordinary skill would be familiar with the use of Organo sheet technology for constructing shaped plastic parts, to use Organo sheet technology in forming the sensor housing, the sensor shell, and the structural base, because it is well-known to provide an efficient way to manufacture shaped plastic parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861